Name: Commission Regulation (EC) No 323/98 of 9 February 1998 on the opening of a tariff quota for the importation of certain goods originating in Norway resulting from the processing of agricultural products as referred to in the Annex to Council Regulation (EC) No 3448/93
 Type: Regulation
 Subject Matter: tariff policy;  trade;  foodstuff;  agri-foodstuffs;  international trade;  Europe
 Date Published: nan

 EN Official Journal of the European Communities10. 2. 98 L 36/3 COMMISSION REGULATION (EC) No 323/98 of 9 February 1998 on the opening of a tariff quota for the importation of certain goods originating in Norway resulting from the processing of agricultural products as referred to in the Annex to Council Regulation (EC) No 3448/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular Article 7(2) thereof, Having regard to Council Decision of 6 December 1996, concerning Protocol 2 of the Agreement between the European Economic Community and the Kingdom of Norway (2), Whereas Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3), as last amended by Regu- lation (EC) No 75/98 (4), consolidated the arrangements for managing the tariff quotas to be used in chronological order of the dates of acceptance of the declarations for release for free circulation; Whereas it is appropriate to open, for 1998, the quota referred to in Part IV, second paragraph, of the Agree- ment in the form of an exchange of letters concerning Protocol 2 of the Agreement between the European Economic Community and the Kingdom of Norway; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex II, HAS ADOPTED THIS REGULATION: Article 1 From 1 January to 31 December 1998, the goods origin- ating in Norway listed in the Annex to this Regulation shall, within the limits of the quota, be subject to the duty shown therein. Article 2 The Community tariff quota referred to in Article 1 shall be managed by the Commission in accordance with the provisions of Articles 308a to c of Regulation (EEC) No 2454/93. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall be applicable from 1 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 1998. For the Commission Martin BANGEMANN Member of the Commission (1) OJ L 318, 20. 12. 1993, p. 18. (2) OJ L 345, 31. 12. 1996, p. 78. (3) OJ L 253, 11. 10. 1993, p. 1. (4) OJ L 7, 13. 1. 1998, p. 3. EN Official Journal of the European Communities 10. 2. 98L 36/4 ANNEX Order No CN code Description Quotas (t) Rate of duty applicable 09.0764 ex 1806 1806 20 1806 31 1806 32 1806 90 Chocolate and other food preparations containing cocoa, except for cocoa powder containing added sugar or other sweetening matter covered by CN code 1806 10 5 500 35,15 Ecu/100kg